DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koning et al. (US-3024874) in view of Sawai et al. (US-20090101459).
Regarding claim 14, Koning et al. discloses a twin-tube cylinder including an inner tube (1) and an outer tube (2) defining a chamber (C) between the inner tube and the outer tube (fig 3), a piston rod assembly including a piston rod (6) having an inner end portion inside the cylinder (inside of 1) and an outer end portion outside the cylinder (lower portion of 6, outside of 1), wherein the piston rod assembly is movable within the cylinder back and forth between a compressed position and an extended position (fig 3), wherein a first piston (5) is attached to the inner end portion of the piston rod (fig 3), wherein the first piston is provided with at least one first fluid channel (fig 3, vertical channel in 10) ,a second piston (3) is attached to the piston rod between the first piston and the outer end portion 
	Koning et al. lacks wherein the channel of first piston is controlled by a valve assembly.   Sawai teaches a hydraulic shock absorber (fig 2) wherein a first piston and a second piston (17 and 18) include channels controlled by valve assemblies (36 and 41).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the valve assembly of Sawai with the piston of Koning et al. at least in order to provide a controlled damping effect in both the compression and rebound directions and thereby improving the performance of the shock absorber (Sawai et al., abstract). 

	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koning et al. (US-3024874) in view of Sawai et al. (US-20090101459) and in further view of Fister (US-3556268).
	Regarding claim 15, Koning discloses an outlet hole in the cylinder walls as set forth above but lacks wherein a plurality of outlet holes are distributed along the length of the cylinder tube.  Fister 
	Regarding claim 16, Koning discloses an outlet hole in the cylinder walls as set forth above but lacks wherein a plurality of outlet holes are distributed along the length of the cylinder tube and decrease in size from one side of the inner tube to the other.  Fister teaches wherein the size of the outlet holes (38, 39, 41, and 42) decreases along the length of the damper with larger holes further towards the outer end of the inner tube and with smaller holes further towards the inner end of the inner tube (figs 3 and 4, 38, 39, 41, and 42).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality of outlet holes varying in size in the cylinder wall of an inner tube at least in order to provide a range of shock energy absorption to meet needed requirements (Fister, col. 3, lines 34-35).
Allowable Subject Matter
Claims 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious  wherein the second piston is frustoconical with an inner narrower portion sealingly engaging the piston rod and the outer wider sealing portion sealingly engaging the inner tube, wherein the second piston comprises a second fluid channel connecting the intermediate volume and the outer volume, wherein the piston rod assembly comprises a valve body attached to the piston rod on the outer volume-side of the second piston, and wherein the valve body and the second piston are movable relative to each other along the piston rod such that the valve body is positionable in a restricting position relative to the second piston, in which restricting position the valve body is seated on an inner circumferential portion .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K.H/Examiner, Art Unit 3657                   

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657